Citation Nr: 1627408	
Decision Date: 07/11/16    Archive Date: 07/22/16

DOCKET NO.  13-03 240A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a left knee disorder.  

2.  Entitlement to service connection claim for a circulatory condition of the lower extremities.  

3.  Entitlement to a rating higher than 20 percent for status post right knee surgery with residual scars and degenerative joint disease.   

4.  Entitlement to a compensable rating for post-operative residuals, left varicocele.   

5.  Entitlement to a compensable rating for status post right thumb fracture and index finger fracture with residual right thumb strain.


REPRESENTATION

Veteran represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to July 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In April 2016, the Veteran testified by videoconference from the Winston-Salem, RO before the undersigned Veterans Law Judge sitting in Washington, D.C.  

After the hearing, the Veteran submitted additional evidence, which was subsequent to the statement of the case issued in December 2012.  Waiver of RO consideration of the additional evidence is presumed given the date of the Veteran's substantive appeal.  See 38 U.S.C.A. § 7105(e) (West 2014).  Other additional evidence was received as well; however, as the evidence is not pertinent to the claims presently being decided on appeal, a remand for RO consideration of the evidence is not necessary.  See 38 C.F.R. § 20.1304(c) (2015).

The reopened issue of service connection for a left knee disorder, and the rating issues pertaining to status post right knee surgery with residual scars and degenerative joint disease, and status post right thumb fracture and index finger fracture with residual right thumb strain, are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction.
FINDINGS OF FACT

1.  In a rating decision dated in March 1974 the RO denied service connection for a left knee disorder; the Veteran did not appeal the decision.

2.  Evidence received since the RO's March 1974 denial of service connection for a left knee disorder raises a reasonable possibility of substantiating the claim. 

3.  The Veteran did not have a circulatory condition of the lower extremities during service, and any current circulatory condition of the lower extremities is not related to service or a service-connected disability.

4.  The Veteran's post-operative residuals, left varicocele disability has been asymptomatic throughout the appeal period.


CONCLUSIONS OF LAW

1.  The March 1974 denying service connection for a left knee disorder is final.  .  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).

2.  The criteria for reopening the previously denied claim of service connection for a left knee disorder, based on new and material evidence, are met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The criteria for service connection for a circulatory condition of the lower extremities are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).

4.  The criteria for a compensable rating for post-operative residuals, left varicocele, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.115a, 4.115b, Diagnostic Code 7525 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  

Standard letters sent by the RO in November 2009 and February 2010 satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's VA and private medical records have been obtained and are in the claims file.  In addition, he was afforded VA examination in connection with the claims being decided.  The Board has reviewed the examination report and finds that it is adequate, with regard to the claims resolved in this decision, because the examiner reviewed the claims file; physically examined the Veteran; conducted appropriate tests; and reported all findings in detail.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding that an examination is considered adequate when it is based on consideration of the veteran's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  Thus, VA's duty to assist has been met for these claims.

Although the issues of service connection for a left knee disorder, and an increased rating for service-connected right knee and right thumb disabilities are being remanded for further development, primary reason is for new VA examinations for other claims.  As the lay and medical evidence of record (including the VA examination evidence) is adequate for resolution of the appeals for service connection for a circulatory disorder and a higher rating for the Veteran's varicocele disability, remand of these matters is not necessary as there is no reasonable possibility that any further assistance would substantiate these claims.  See 38 C.F.R. § 3.159(d).  

III.  Reopening a Previously Denied Claim-Left Knee

In a rating decision dated in March 1974 the RO denied service connection for a left knee disorder on the grounds that there was no evidence to show that the Veteran's left knee disorder was related to service by incurrence or aggravation.  After appropriate notice of this decision and of his appeal rights, the Veteran did not appeal within the statutory timeframe and no new and material evidence pertaining to the issue was received by VA within one year of the rating decision, so that decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(c), 20.302, 20.1103 (2015).

In October 2009 the Veteran submitted a new claim for service connection for a left knee disorder.  If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review the claim on the merits.  38 U.S.C.A. § 5108 (West 2014).  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273 (1996).  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  

Regardless of what the RO did, the Board has the jurisdictional responsibility to consider whether it is proper to reopen a claim.  The Board will therefore determine, de novo, whether new and material evidence has been received and, if so, consider entitlement to service connection on the merits.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The evidence of record at the time of the March 1974 rating decision included VA medical records, and the reports of VA examinations done in December 1971 (during which the left knee was asymptomatic) and August 1973, which returned a diagnosis of "internal derangement of left knee with chondromalacia of the patella and medial cartilage and degeneration and tear untreated."

Evidence received since the March 1974 rating decision includes the Veteran's testimony during his 2016 Board hearing that he has been told by his physician that his left leg disorder is secondary to his right leg disorder.  

This evidence is new since it was not of record at the time of the March 1974 denial, and, assuming its credibility, it is material as it relates to an unestablished fact and raises a reasonable possibility of substantiating the claim; as it indicates that the Veteran's left knee disorder is causally related to his service-connected right knee disability.  New and material evidence having been presented, the claim for service connection for a left knee disorder is reopened and will be further addressed in the remand portion of this decision.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.15(a).

III.  Service Connection-Circulatory Condition of the Lower Extremities

Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Service connection may also be granted for a disability that is proximately due to, or aggravated by, service-connected disease or injury.  See 38 C.F.R. § 3.310 (2015).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b) (West 2014); 38 U.S.C.A. § 3.102 (2015).  

Facts and Analysis

Service treatment records contain no record of a circulatory condition of the lower extremities, and the probative evidence does not link a current circulatory disorder to the time period of service.  Essentially, a theory of direct service connection has not been expressly raised or reasonably raised by the record.

During his 2016 Board hearing the Veteran affirmed that he did not have a circulatory problem during service; rather, he asserts that his post-service onset lower extremity circulatory complaints, which he said has been diagnosed as neuropathy, may be due to his diabetes and/or varicose veins.  However, the Veteran is not service connected for diabetes or varicose veins, so service connection for a circulatory disorder secondary to diabetes and/or varicose veins is not possible as secondary service connection presupposes that the underlying disability is service connected.  See 38 C.F.R. § 3.310.

Moreover, according to a July 2010 VA examiner, the Veteran does not have a circulatory disorder involving the right lower extremity, and his left lower extremity circulatory complaints (which the examiner diagnosed as "abnormal sensation of the left side of the body of unknown etiology") are not related to the Veteran's service-connected varicocele disability, which is asymptomatic.  This opinion is persuasive as to the state of the Veteran's claimed disability and its possible connection to a service-connected disability either on causation or aggravation as the underlying disability is asymptomatic.

In sum, the preponderance of the evidence is against the claim of service connection for a circulatory condition of the lower extremities and the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, service connection is not warranted.

IV.  Increased Rating-Left Varicocele

Background and Rating Criteria

The Veteran's left varicocele has been evaluated as noncompensably disabling since 1971.  He filed a claim for increase in October 2009.

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C.A. § 1155 (West 2014).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2015).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 (2015).  

The Veteran's left varicocele disability has been rated under the chronic epididymo-orchitis provisions of Diagnostic Code 7525 throughout the appeal period, which instructs that the disability is to be rated as urinary tract infection.  38 C.F.R. § 4.115b.  Under the urinary tract infection provisions at 38 C.F.R. § 4.115a, a 10 percent rating is warranted where the disability requires long term drug therapy, 1-2 hospitalizations per year and/or requires intermittent intensive management; and a rating of 30 percent is assigned if the disability is productive of recurrent symptomatic infection requiring drainage/frequent hospitalization (greater than two times per year), and/or requiring continuous intensive management.  38 C.F.R. § 4.115a.

Facts and Analysis

On VA examination in July 2010, the Veteran denied any problems starting urination, and any urinary incontinence or impotence.  Physical examination of the genitalia revealed a well developed, well descended left testis with no mass, atrophy, or tenderness that was normal in size and consistency without evidence of varicocele, and epididymis within normal limits.  Diagnosis was "condition is asymptomatic."  VA and private medical records compiled after the July 2010 examination contain no mention of any varicocele, urinary, testicle, or other genital complaints.  Moreover, the Veteran did not set forth any left testicle/varicocele complaints, or describe any left testicle/varicocele symptoms, during his 2016 Board hearing.  The record does not reflect evidence in support of the claim and, other than submitting the claim and indicating the disability has become more disabling, the Veteran has not identified possible symptoms, including urinary symptoms, during the claims process.

In consideration of the evidence of record, the Board finds that the Veteran' service-connected left varicocele is asymptomatic.  Thus, the preponderance of the evidence is against a compensable rating and the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

The above determination is based upon consideration of applicable rating provisions.  There is no showing that the Veteran's left varicocele has reflected so exceptional or unusual a disability picture as to warrant the assignment of any higher evaluation on an extraschedular basis.  See 38 C.F.R. § 3.321(b)(1) (2015).  The asymptomatic disability has been accurately reflected by the schedular criteria.  Without sufficient evidence reflecting that the Veteran's disability picture is not contemplated by the rating schedule, referral for a determination of whether the Veteran's disability picture requires the assignment of an extraschedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  Extraschedular consideration on a collective basis has not been expressly raised or raised by the record.


ORDER

New and material evidence having been submitted, the Veteran's claim of service connection for a left knee disorder is reopened; to this limited extent, the appeal is granted

Service connection for a circulatory condition of the lower extremities is denied.  

A compensable rating for left varicocele post-operative residuals is denied.


REMAND

With regard to the reopened claim of service connection for a left knee disorder, during his 2016 Board hearing the Veteran, who presented to the hearing on crutches, testified that his physician had told him that his left knee problem was likely caused by his favoring the knee over his right knee.  Although the respective medical evidence is not in the claims file, as there is an indication that the Veteran's nonservice-connected left knee disorder may be related to his service-connected right knee disability the Veteran should be accorded a VA examination.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In addition to the foregoing, the Veteran also testified at the Board hearing that he had recently required emergency care for his service-connected right knee disability, and that his right knee and right thumb range of motion were more limited.  He testified that his right knee often gave out; about 4 times per week and that his right thumb had no grip strength.  The Veteran was recently granted a temporary total rating for his right knee disability that has just ended.  As there is an indication of worsening since the last VA examination, remand for a new examination of the Veteran's service-connected right knee and right thumb disabilities is warranted.  See 38 C.F.R. § 3.327 (2015); see also Snuffer v. Gober, 10 Vet. App. 400 (1997).

Since the case is being returned VA treatment records dated after December 2008 should be associated with the claims file, as well as any other identified treatment records.

Accordingly, these issues are REMANDED for the following actions:

1.  Associate the Veteran's VA treatment records dated after December 2008 with the claims file.  Any other pertinent records identified by the Veteran during the course of the remand should also be obtained and associated with the claims file, following the receipt of any necessary authorizations from the Veteran.

2.  Schedule the Veteran for a VA examination of the knees and right thumb.  The record, to include a copy of this remand, should be reviewed by the examiner.  The examiner should discuss the Veteran's symptoms with the Veteran and document the Veteran's complaints in the examination report.  All pertinent tests should be done, and all findings reported in detail.

The examiner should conduct an appropriate examination to assess the severity of the Veteran's service-connected right knee and right thumb disabilities.

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that a current left knee disorder is caused by, or aggravated by, the Veteran's service-connected right knee disability.

A rationale for all opinions reach must be provided. 

3.  After completion of the above and any other development as may become indicated, readjudicate the issues remaining on appeal.  If any benefit remains denied, provide the Veteran and his representative a supplemental statement of the case and provide an opportunity for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


